DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The dependency of Claim 8 is unclear causing the claim to be indefinite. The claim recites “The induction cooking hob according to claim 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 5,446,268) in view of  Bogdanski (US 5,430,273).

    PNG
    media_image1.png
    560
    711
    media_image1.png
    Greyscale

Regarding Claims 1-2, 9-10 and 13-14, Chen discloses an induction cooking hob (see Fig. 6) with an integrated down-draft hood, wherein: - the down-draft hood includes at least one a downstream channel (indicated in annotated Fig. 6 above) extending from an air inlet (56) to an air outlet (85/86), - the air inlet (56) is arranged within and/or beside a cooking panel (30) of the induction cooking hob, - the air outlet (85/86) is arranged in a bottom wall and/or side wall of a chassis of the induction cooking hob, - a heat sink (13) is arranged in and/or at the downstream channel, wherein the down-draft hood includes a fan (70 in Fig. 6; the specification uses reference numeral 80) for sucking the air stream through the downstream channel (the fan sucks air through air inlet 56 which forces the air through the downstream channel; in the alternative, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to relocate the fan further downstream, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  LOCATION OF PARTS: MPEP 2144.04 (VI-C).); wherein the downstream channel is arranged vertically (portions of the downstream channel are arranged vertically as seen in Fig. 6), wherein the air outlet (86) is arranged in a bottom of the chassis of the induction cooking hob; wherein the heat sink (13) is arranged in an upper portion of the downstream channel.
Chen suggests but does not explicitly discloses that the heat sink is thermally connected to a power circuit for an induction generator, and - the heat sink provides a heat exchange between the power circuit and an air stream through the downstream channel, adapted to cool the power circuit; wherein the heat sink includes a plurality of cooling ribs extending at least partially into the downstream channel.
Bogdanski teaches an induction cooking hob wherein a heat sink (15) is thermally connected to a power circuit (21) for an induction generator (10), and - the heat sink provides a heat exchange between the power circuit and an air stream through the downstream channel (19/28), adapted to cool the power circuit; wherein the heat sink includes a plurality of cooling ribs (18) extending at least partially into the downstream channel (see Fig. 3).

    PNG
    media_image2.png
    556
    1286
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Chen wherein the heat sink is thermally connected to a power circuit for an induction generator, and - the heat sink provides a heat exchange between the power circuit and an air stream through the downstream channel, adapted to cool the power circuit; wherein the heat sink includes a plurality of cooling ribs extending at least partially into the downstream channel as taught and/or suggested by Bogdanski, since both references teach heat sink arrangements for an induction cooking hob, it would have been obvious to one skilled in the art to substitute one heat sink arrangement for the other to achieve the predictable result of cooling said power circuit of an induction generator. 
Chen does not disclose wherein the air inlet of the downstream channel is arranged in a centre of the cooking panel. Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to relocate the air inlet of the downstream channel so as to be arranged in a centre of the cooking panel, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  LOCATION OF PARTS: MPEP 2144.04 (VI-C). Furthermore, induction cooking hobs .
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of  Bogdanski as applied to the parent claim above, and further in view of Gagas (US 2008/0185376 A1).
Regarding Claims 3-5, Chen in view of  Bogdanski does not disclose wherein the down-draft hood includes a control unit for controlling the fan; wherein the induction cooking hob includes a temperature sensor for detecting the temperature of the power circuit; a speed of the fan depends on the a temperature of the power circuit.
Gagas teaches an induction cooking hob wherein a control unit for controlling the fan; wherein the induction cooking hob includes a temperature sensor for detecting the temperature of the power circuit; a speed of the fan depends on the a temperature of the power circuit (see paragraph [0044] which states: “The system preferably includes an electronic control system, which preferably communicates with sensors to monitor conditions, e.g., temperature, within the housing and makes adjustments accordingly, e.g., changing the fan speed or controlling an electronic cooling device. The electronic controls may be located within the housing, attached to the housing, or they may be remote from the housing, thus isolating the electronic controls from exposure to any increased temperature.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Chen in view of Bogdanski wherein the down-draft hood includes a control unit for controlling the fan; wherein the induction cooking hob includes .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of  Bogdanski and Gagas as applied to the parent claim above, and further in view of Cunningham (US 4,191,875).
Regarding Claim 6, Chen in view of  Bogdanski and Gagas does not disclose wherein a speed of the fan depends on a power setting of the power circuit.
Cunningham teaches an induction cooking hob wherein a speed of the fan (24) depends on a power setting of the power circuit (see col. 5, lines 38-42: “switch means responsive to said temperature sensing means for controlling the operation of said electric fan independently of the operation of said heating elements and at a variable speed proportional to the degree of induction heating of said heatable means.”). The power setting of the power circuit controls the degree of induction heating, therefore a speed of the fan (24) depends on a power setting of the power circuit. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Chen in view of  Bogdanski and Gagas wherein a speed of the fan depends on a power setting of the power circuit as taught and/or suggested by .  
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of  Bogdanski as applied to the parent claim above, and further in view of Siegel (US 9,677,772).
Regarding Claims 7-8, Chen in view of  Bogdanski does not disclose wherein the down-draft hood includes an air quality sensor for detecting contaminations of the air stream through the downstream channel; wherein the air quality sensor is connected or connectable to the control unit for controlling the fan.
Siegel teaches a ventilation hood for a cooking device wherein the hood (10) includes an air quality sensor (26) for detecting contaminations of the air stream through the exhaust channel; wherein the air quality sensor (26) is connected or connectable to the control unit (24/62) for controlling the fan.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Chen in view of  Bogdanski wherein the down-draft hood includes an air quality sensor for detecting contaminations of the air stream through the downstream channel; wherein the air quality sensor is connected or connectable to the control unit for controlling the fan as taught and/or suggested by Siegel, since such a modification would provide automatic control of said fan in order to proactively respond .  
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of  Bogdanski as applied to the parent claim above, and further in view of Bruckbauer (US 10,006,641).
Regarding Claims 11-12, Chen in view of  Bogdanski does not disclose wherein the down-draft hood includes a condenser for extracting humidity from the air stream through the downstream channel; wherein the down-draft hood includes a filter arranged in the downstream channel.
Bruckbauer teaches a cooking hob (1) comprising a down-draft hood (5) which includes a condenser (see 15) for extracting humidity from the air stream through the downstream channel (see 4/9); wherein the down-draft hood includes a filter (6) arranged in the downstream channel.

    PNG
    media_image3.png
    503
    1125
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Chen in view of  Bogdanski wherein the down-draft hood includes a condenser for extracting humidity from the air stream through the downstream channel; wherein the down-draft hood includes a filter arranged in the downstream channel as taught and/or suggested by Bruckbauer, since inclusion of a condenser would provide a means of collecting condensate present in the air stream in one easily accessible location in order to avoid distribution of said condensate throughout the downstream channel which would require additional countermeasures against corrosion and fouling of said downstream channel; and including a filter would provide the benefit of filtering .  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of  Bogdanski and Gagas.
Regarding Claim 15, Chen in view of  Bogdanski and Gagas discloses the claimed limitations as is evident from the discussion of the references above. In the interest of brevity, the claim limitations already discussed above and the obviousness rationale applied for combining the references will not be repeated here. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of  Bogdanski and Gagas as applied to Claim 15 above, and further in view of Siegel.
Regarding Claim 16, Chen in view of  Bogdanski, Gagas and Siegel discloses the claimed limitations as is evident from the discussion of the references above. In the interest of brevity, the claim limitations already discussed above and the obviousness rationale applied for combining the references will not be repeated here. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image4.png
    355
    610
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    552
    613
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    665
    612
    media_image6.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799